Citation Nr: 1703867	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  04-43 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia, rated 10 percent prior to November 12, 2004 and 30 percent from November 12, 2004.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 12, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Augusta, Maine.  Jurisdiction of appeal rests with the RO in New York, New York. 

During the pendency of the claim, a December 2006 supplemental statement of the case granted an increased the rating for hiatal hernia from 10 percent to 30 percent effective November 12, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The Veteran's claim for a TDIU was received by VA in February 2004, and was interpreted as also including a claim for an increased evaluation for his service-connected disabilities, including hiatal hernia.  This case was before the Board in March 2016, when the Board, in pertinent part, remanded entitlement to a TDIU, and entitlement to an increased rating for hiatal hernia, rated 10 percent prior to November 12, 2004 and 30 percent from November 12, 2004 onward, for further evidentiary development.  

An October 2016 rating decision granted entitlement to a TDIU effective November 12, 2004, the date that the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16 (a).  However, as the rating period for consideration for the TDIU issue is from February 10, 2004, the date of receipt of the claim, also interpreted as increased rating claim for hiatal hernia, the issue of whether a TDIU rating is warranted prior to November 12, 2004 remains for consideration.

In his December 2004, substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in August 2007 but did not appear for the hearing.  In a July 2007 statement, he requested rescheduling of the hearing.  However, in August 2014, the Veteran withdrew his hearing request.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702 (e) (2016). Accordingly, the Veteran's hearing request is deemed withdrawn and the Board will proceed with appellate review

The issue of entitlement to a TDIU prior to November 12, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 12, 2004, the Veteran's service-connected hiatal hernia was manifested by persistently recurrent epigastric distress occasional or intermittent symptoms of vomiting without substernal or arm or shoulder pain.

2.  From November 12, 2004 onward, the Veteran's hiatal hernia has been manifested by persistently recurrent epigastric distress, eructation, left arm pain, melena, regurgitation, and vomiting, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating, in excess of 10 percent prior to November 12, 2004, and an evaluation in excess of 30 percent from November 12, 2004 onward, for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  Such notice must be provided prior to initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The record does not reflect that such VCAA notice was provided prior to the July 2004 rating decision on appeal.  However, the Board finds that the Veteran is not prejudiced by this VCAA notice defect as the record reflects that he had actual notice in this regard.  An April 2009 adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for hiatal hernia.  The matter was thereafter readjudicated in a supplemental statement of the case issued in October 2016.  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, Social Security Administration records, VA examination reports, VA treatment records and identified private treatment records have been obtained and are associated with the claims file.  Additionally, pursuant to the March 2016 Board remand, updated VA treatment records were obtained and associated with record within Virtual VA in March 2016.  

Additionally, VA satisfied the duty to assist the Veteran by providing VA examinations for the Veteran's hiatal hernia claim in April 2004 and November 2006.  The Veteran was afforded an April 2016 VA examination pursuant to the March 2016 Board remand.  Each examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and documented the Veteran's subjective complaints.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As discussed above, the March 2016 Board remand directives specific to obtaining updated VA treatment records and an examination were accomplished for the Veteran's hiatal hernia claim.  An October 2016 supplemental statement of the case was most recently issued to the Veteran after compliance of the March 2016 Board remand directives.  Thus, there has been substantial compliance with the remand instructions for the claim regarding an increased rating for hiatal hernia.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§  3.102, 4.3 (2016). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran's claim for an increased rating for hiatal hernia was received in February 2004, as part of a claim for entitlement to TDIU, and has been evaluated under Diagnostic Code 7346, which applies to hiatal hernia.  

The Board has considered other potentially applicable Diagnostic Codes in the schedule for rating the digestive system, including Diagnostic Codes 7203 and 7204, but finds that Diagnostic Code 7346 most comprehensively describes the Veteran's reported symptomatology.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4114, Diagnostic Code 7346 (2016).

As will be discussed, having reviewed the evidence of record, the Board concludes that a higher rating is not warranted under Diagnostic Code 7346, for any distinct time during the rating period on appeal.  Specifically, prior to November 12, 2004, the Veteran's hiatal hernia was manifested by symptoms of epigastric distress and occasional vomiting.  From November 12, 2004 onward, the Veteran experienced recurrent epigastric distress productive of considerable impairment of health.  As such, the Board finds that the criteria for a rating higher than 30 percent under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's gastrointestinal disability is not shown to be productive of considerable impairment of health prior to November 12, 2004, or productive of severe impairment of health from November 12, 2004 onward.  See 38 C.F.R. § 4.114.

An April 2004 VA examination report stated the Veteran was not on any treatment for hiatal hernia except for Mylanta that he took a couple of times per week.  During the April 2004 VA examination, the Veteran reported he did not usually vomit, except for during the last week.  He also reported epigastric pain once a week, with 5 out of 10 rating in intensity.  The April 2004 VA examination report noted no hematemesis or melena, no arm pain, no substernal pain, and no dysphagia to solids or liquids.

A May 2004 VA treatment record noted in part, persistent, small, moderate hiatal hernia without evidence of reflux or obstruction.  A June 2004 VA treatment record noted the Veteran complained of gastroesophageal reflux disease (GERD) symptoms at night relieved by Aciphex.

A November 12, 2004 private medical record provided an impression of hiatal hernia mild gastritis, erosive gastritis, severe gastritis and duodenitis and provided a plan which included a strict anti-reflux diet, Nexium before breakfast and additional follow-up visits.  In a December 2004 statement, the Veteran provided a list of medications taken for his health issues including medications for his stomach of Omeprazole, Nexium, Prevac, Prevacid, Biaxin and Trimox.  

A March 2005 VA medical letter from Dr. Weissman, stated in part, that the Veteran had GERD and esophagitis documented by upper endoscopy and required daily pump inhibitor therapy to control his symptoms and would require surveillance endoscopy in the future.  Dr. Weissman provided an additional April 2005 medical letter in which he noted the Veteran was service-connected for hiatal hernia and that he has had persistent symptoms on medication including epigastric distress, eructation, and arm and shoulder pain.  

An April 2005 medical letter from Dr. Nyitray, in part, noted he was treating the Veteran for GERD, erosive gastritis, duodenitis and hiatal hernia.  Dr. Nyitray further stated that the Veteran's symptoms related to such, including dysphagia, vomiting, and regurgitation which caused him considerable impairment to his health.  

A November 2006 VA examination reported stated the Veteran lost 40 pounds intentionally in the past year.  The November 2006 VA examiner found the state of the Veteran's nutrition was good, his general state of health was good and there was no sign of anemia.  During the November 2006 VA examination the Veteran denied dysphagia and hematemesis, but complained of epigastric pain about four times a week with a 6 out of 10 in intensity.  The Veteran also complained of left arm pain and reported that sometimes he had had melena, but could not recall how many episodes.  The Veteran also reported regurgitations twice a week and vomiting twice a week.

A January 2007 private medical record noted an impression of hiatal hernia, gastric ulcer, acute without mention of hemorrhage, and mild gastritis.

August 2008 and December 2008 VA treatment records report the Veteran's GERD was asymptomatic, but noted Omeprazole would be continued at the current dose.

An April 2016 VA examination report stated the current severity of the Veteran's hiatal hernia was difficult to assess due to Veteran's dementia and he was a poor historian.  The April 2016 VA examination report noted the Veteran was not currently on any medication for this condition and not had any recent imaging or scoping for this condition.  During the April 2016 VA examination, the Veteran denied heart burn, regurgitation, nausea, vomiting, pain, dysphagia, pyrosis, hematemesis, melana or bowel dysfunction.  The April 2016 VA examination report noted review of the medical records did not show the Veteran was actively being treated for his hiatal hernia and was not being seen for this condition and that the Veteran denied any symptoms.  Thus, the April 2016 VA examination report stated that, due to this information, his hiatal hernia condition was mild and did not cause significant health impairment.

As described, the Board finds that the evidence of record does not show that the Veteran's disability resulted in symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis and substernal arm or shoulder pain along with considerable impairment of health prior to November 12, 2004.  In fact, prior to November 12, 2004, the Veteran reported during the April 2004 VA examination, the only record which specifically lists his symptoms, that he had epigastric distress and occasional vomiting.  However, he specifically denied other symptoms including substernal or arm or shoulder pain.

The evidence demonstrates that the Veteran did experience symptoms such as epigastric distress, eructation, left arm pain and infrequent melena, regurgitation, and vomiting, from November 2004 onward, which warrants his 30 percent evaluation.  However, a severe impairment of health was not noted at any time during the rating period, which is required for a higher rating.  Specifically, the November 2006 VA examiner noted the Veteran's nutrition was good, his general state of health was good and there was no sign of anemia. Furthermore, the April 2005 private medical letter from Dr. Nyitray specifically stated that gastrointestinal symptoms caused considerable impairment to the Veteran's health which is the criteria for the 30 percent evaluation, rather than the severe impairment required for the higher 60 percent evaluation.  It is for these reasons that the Veteran is not entitled to ratings in excess of the 10 and 30 percent evaluations already assigned. 

The Board acknowledges that the Veteran is competent to report symptoms that are capable of lay observation, which would include the symptoms of hiatal hernia.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, such symptoms are consistent with the ratings currently assigned.  The Board presumes that the Veteran believes that his symptoms warrant higher ratings by virtue of filing a claim for an increased rating.  However, he has not been shown to have the requisite skill to apply the multiple findings on VA examination reports, VA treatment records and private treatment records to the applicable rating schedule diagnostic code criteria.  

With respect to a staged rating, in this case, the medical evidence does not show that the Veteran's service-connected hiatal hernia has changed in severity appreciably during the period on appeal other than the staged ratings already assigned.  There are no medical findings and no other evidence which would allow for the assignment of an evaluation in excess of 10 or 30 percent during the periods of time here under consideration. 

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected gastrointestinal disability, prior to November 12, 2004 or severe impairment of health from November 12, 2004 onward, and for the foregoing reasons, the Board finds that there is no basis for an evaluation in excess of 10 percent for hiatal hernia prior to November 12, 2004 and in excess of 30 percent from November 12, 2004 onward.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.400, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected hiatal hernia.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's hiatal hernia, reasonably describe and assess the Veteran's disability level and symptomatology. Diagnostic Code 7346 specifically provides for disability ratings based on symptoms which include epigastric distress, eructation, left arm pain melena, regurgitation, and vomiting.  See 38 C.F.R. § 4.114.  The 10 percent and 30 percent ratings under Diagnostic Code 7346 were granted based on symptoms of epigastric distress, dysphagia, regurgitation, substernal pain, pyrosis, and heartburn.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  Thus, the demonstrated and reported manifestations are contemplated by the provisions of the rating schedule.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes either considerable or severe impairment of health.  In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As such, the Veteran's disability picture is reasonably contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Accordingly, referral for consideration of an extra-schedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for hiatal hernia prior to November 12, 2004, and an evaluation in excess of 30 percent from November 12, 2004 onward is denied.


REMAND

As noted in the Introduction, a claim for a TDIU was received in February 2004.  An October 2016 rating decision awarded entitlement to a TDIU effective November 12, 2004, the date the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16 (a).  However, the rating period for consideration for the TDIU claim is from one year prior to February 10, 2004, the date of the receipt of the TDIU claim, also interpreted as a claim for an increased evaluation for service-connected disabilities, including hiatal hernia.  38 C.F.R. § 3.340(o).

The Board finds that additional development would be useful in adjudicating the TDIU claim for the period prior to November 12, 2004.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the record does not contain a vocational/clinical opinion as to the functional impact of the service-connected disabilities, in combination, on the Veteran's ability to maintain employment prior to November 12, 2004.  Accordingly, the Board must remand the Veteran's TDIU claim for the period prior to November 12, 2004 for additional development.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational expert, or if unavailable a suitable clinician, for review and an opinion as to the Veteran's employability prior to November 12, 2004.  The examiner is requested to opine as to degree of functional impairment due to the service-connected disabilities, considered in combination, on the Veteran's employability prior to November 12, 2004, to include whether it is at least as likely as not that the combined functional impairment due to the service-connected disabilities is to the degree that substantial gainful employment consistent with the Veteran's education and occupational experience is precluded.  Rationale must be provided for the opinion proffered.

2.  Thereafter, the AOJ should readjudicate entitlement to a TDIU at any time during the rating period on appeal from one year prior to February 10, 2004 through November 11, 2004.  The AOJ must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016) is warranted.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


